DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 – 5, 7, 10 – 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milligan (US 2014/0342809 A1) in view of Foerster et al (US 2012/0306813 A1) in view of Casey et al (US 8,638,939 B1)
As per claim 1, 11, 17,
receiving, at a gaming device comprising a touch-capable user interface, ….a tag comprising data encoded thereon with a physical medium that is readable by the touch-capable user interface; (Milligan 
….extracting, with a processor, the data encoded on the tag with the physical medium that is readable by the touch-capable user interface; (Milligan discloses the reading of a data code that is based upon the capacitive portions of the voucher) (Milligan 0037)
determining, with the processor, an output to provide at the gaming device based on the extracted data; and (Milligan discloses the determination of an output and activating the output at the gaming device such as adding/deducting credits, activating hidden game features, bonuses, multipliers etc. based upon the input code) (Milligan 0040)
causing a user output device of the gaming device to provide the determined output. (Milligan 0040)
Milligan fails to specifically disclose:
….a user gesture provided in combination with…. 
confirming the user gesture corresponds to a valid authentication gesture; 
…in response to receiving the user gesture and confirming the user gesture corresponds to the valid authentication gesture…
In a similar field of endeavor, Foerster discloses a system wherein a touchscreen that is used to read an item that comprises capacitive materials, wherein the user is able to input gestures via the relative movements of the capacitive regions of the information carrier to the touchscreen sensor.  (Foerster 0032, 0036, 0043, 0053, 0054, 0055). In response to the gestures made, the system will activate predetermined functionality (Foerster 0065, 0098)
It would be obvious to one of ordinary skill in the art, at the time of invention, to modify Milligan in view of Foerster to provide a system that activates game functionality based upon movement gestures that are sensed by a touchscreen sensor when an item comprising capacitive ink is sensed.  This 
In a similar field of endeavor, Casey et al discloses a system and method of receiving invoking an authentication routine (Casey 11:51 – 60) wherein a gesture that is provided to device touch screen is determined to be an authentication gesture and the authentication gesture is authenticated or determined to be valid or not (Casey 13:3 – 15).  Upon the gesture being determined or confirmed to be valid functions of the device are activated or allowed to be accessed by a user.  Specifically, previously secure content e.g. encrypted or hidden data or functions (applications, network connection, and so forth) is made accessible to a user) (Casey 13:57 – 61). Casey discloses that the gesture may comprise a pattern of inputs in relation to the touch screen such as beginning at one spot and ending at another touch spot (Casey 14:26 – 32)
It would be obvious to one of ordinary skill in the art, at the time of filing, to further modify the combination of Milligan and Foerster in view of Casey to authenticate a gesture that is provided by an information carrier, wherein the user utilizes the information carrier to provide input gestures to a touch display of touch screen.  By determining that a particular gesture is valid by means of authenticating the gesture, the system would be able to provide a greater measure of security and prevent content from being access by unauthorized users and enable access to authorized users (Casey 13:57 – 61)
As per claim 2, 12 providing, via a communication interface, the extracted data to a code validation server; receiving a response from the code validation server, wherein the response indicates that the extracted data comprises a valid identifier code and wherein the output is further determined based on the valid identifier code. (Milligan discloses the receiving of an input code (i.e. extracted data) and comparing the input code to reference codes to determine validity.  Milligan discloses the comparison may be done on a remote device such as a gaming server (i.e. validation server).  Based on 
As per claim 3, 13, 20
detecting, with the processor, placement of the tag into contact with the touch-capable user interface; determining an orientation of the tag on the touch-capable user interface; and determining a direction of the user gesture in relation to the orientation of the tag. (Combination of Milligan in view of Foerster as applied above) (Forester discloses the detection and determination of an orientation of an information carrier with respect to the touchscreen sensor) (Foerster 0054, 0074, 0113)
As per claim 4, 14, wherein the data encoded on the tag with the encoded physical medium that is readable by the touch-capable user interface is extracted from an area of the tag that is in contact with the touch-capable user interface and that overlaps with the user gesture. (Combination of Milligan in view of Foerster as applied to claim 3) (Foerster discloses that the data to be extracted from the information carrier is based upon where the user’s gesture overlaps separate coupling regions) (Foerster 0026, 0027).  Foerster discloses that the gesture comprises a swipe gesture, wherein only a portion of the information carrier is in contact with the touch screen) (Foerster 0054)
As per claim 5, 16, wherein the data encoded on the tag with the encoded physical medium that is readable by the touch-capable user interface is extracted substantially simultaneous with receiving the user gesture, the method further comprising:  43IGT Docket No. P002218-001SR Docket No. 10012-104 comparing the direction of the user gesture that overlaps the area of the tag that is in contact with the touch-capable user interface with programmed user gestures that correspond to predetermined user commands; determining, based on the comparison, a user command from the predetermined user commands; and causing the gaming device to perform an action consistent with the determined user command. (Combination of Milligan in view of Foerster as applied to claim 4) (Forester discloses the detection and determination of a direction of movement an information carrier with respect to the touchscreen sensor, wherein the movement 
As per claim 7, 
determining that the extracted data comprises a player account number; determining an amount of credit available for game play based on the player account number; and causing the user output device of the gaming device to display the amount of credit available for game play. (Milligan discloses the receiving of an input code comprising numbers extracted by means of the touch screen that corresponds to a player number identifier that enables a player to add credits a player account wherein the player plays a game with these credits, wherein the credits are displayed to the user) (Milligan Fig 4, 0039)
As per claim 10,
receiving, at the touch-capable user interface, the valid authentication gesture in combination with the tag being placed into contact with the touch-capable user interface; and (The combination of Milligan in view of Foerster in view of Casey as applied to claim 1, wherein the combination teaches an information carrier in combination with an authentication gesture to enable device functionality such as displaying device unlocked device content) (Casey 13:57-61; 14:26-32; Foerster 0055)
displaying, via the user output device and in response to receiving the additional gesture in combination with the tag being placed into contact with the touch-capable user interface, a game play graphic. (The combination of Milligan in view of Foerster in view of Casey as applied to claim 1, wherein the combination teaches an information carrier in combination with an authentication gesture to enable device functionality such as displaying device unlocked device content, Milligan specifically discloses the 
As per claim 15, wherein the data encoded on the tag with the encoded physical medium that is readable by the touch-capable user interface is extracted substantially simultaneous with receiving the user gesture. (The combination of Milligan in view of Foerster in view of Casey as applied to claim 1, wherein the combination teaches an information carrier being swiped on a touchscreen in combination with an authentication gesture pattern at the same time to enable device functionality such as displaying device unlocked device content) (Casey 13:57-61; 14:26-32; Foerster 0055)
As per claim 18, 
present, via the touch-capable user interface, a prompt for the input to be provided at the touch-capable user interface… (Milligan discloses the touch screen displaying a prompt such as displaying a shape that indicates where the voucher (i.e. an input) should be held to be read) (Milligan 0022) 
while the tag is placed into contact with the touch-capable user interface; instructions that determine input is received in combination with the tag being placed into contact with the touch-capable user interface; and instructions that display, via the touch-capable user interface and in response to receiving input in combination with the tag being placed into contact with the touch- capable user interface, a game play graphic. (The combination of Milligan in view of Foerster in view of Casey as applied to claim 1, wherein the combination teaches an input (wherein the input comprises an information carrier swiped or moved on a touch screen in combination with an authentication gesture  to enable device functionality such as displaying device unlocked device content, Milligan specifically discloses the displaying of updating of credit values (i.e. game play graphics) in response to receiving 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milligan (US 2014/0342809 A1) in view of Foerster et al (US 2012/0306813 A1) in view of Casey et al (US 8,638,939 B1) in view of Walker et al. (US 6,068,552).
As per claim 6, Milligan fails to disclose:
determining, based on the extracted data, a set of player preferences to apply at the gaming device for a gaming session; and causing game play actions provided at the gaming device during the gaming session to be provided in alignment with the set of player preferences.
However, Walker discloses a game machine wherein in response to the presentation of a player tracking card to a game machine, a player identifier is retrieved from the card and wherein player preferences are retrieved from a server, wherein the player preferences are used to customize the gameplay of the game machine (Walker 11:14 – 19)
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Milligan in view of Foerster in view of Casey in view of Walker to customize gameplay based upon a retrieved identifier from a player tracking card wherein a game server stores customized player preferences.  This would ensure that the game player can retrieve customized gameplay settings and download them to more than one game machine that the player desires to play.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milligan (US 2014/0342809 A1) in view of Foerster et al (US 2012/0306813 A1) in view of Casey et al (US 8,638,939 B1) in view of Johnson (US 2015/0170465 A1).
As per claim 8, Milligan and Foerster fail to disclose:
determining that the user gesture indicates a request to reserve a remotely-located gaming device for game play; sending, via a communication interface, a reservation request to the remotely-
Johnson discloses a game system wherein players can utilize a game machine or remote device such as an IPhone comprising a touch screen and by means of device inputs reserve a remotely located gaming machine for later player wherein the location of the remote game machine is determined and displayed to the user (Johnson Abstract, 0005, 0028, 0014, 0083, Fig 3)
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Milligan in view of Foerster in view of Casey in view of Johnson to provide a input such as a user gesture to represent a request to reserve a remotely location game machine, acknowledge the player’s reservation from the remote game machine, and display location information to the one reserving the remotely located game machine.  This would enable a user to quickly reserve game machines that they prefer to play and not have to worry about constantly checking to see if their preferred game machine is free or in use by another player.
Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milligan (US 2014/0342809 A1) in view of Foerster et al (US 2012/0306813 A1) in view of Casey et al (US 8,638,939 B1) in view of Lyons et al (US 2019/0096181 A1)
As per claims 9 and 19,
 identifying, based on the user gesture, a request for additional credits for the gaming session; receiving, via the communication interface, a funds transferred message from the server; and transmitting, via a communication interface, a funds request message …; updating an amount of credit available for game play based on an amount of funds identified in the funds transferred message received from the server. (The combination of Milligan in view of Foerster in view of Casey as applied above to claims 1 and 17, teach a the use of an information carrier in combination with a user gesture to 
Milligan fails to specifically disclose:
determining, based on the data encoded on the tag with the encoded physical medium that is readable by the touch-capable user interface an address of a server used to manage a transaction during a gaming session at the gaming device
…to the address of the server;
The Examiner notes the following in regards to Milligan.  Milligan discloses the system being in communication with server in response to presenting the information carrier to the touchscreen sensor. Milligan further discloses a gaming network that comprises at least one server on the network in communication with client devices) (Milligan Fig 6).  In order for the game machine to communicate with the server, an address of the server would need to be determined in order for the game machine to know where to transmit communications to.
However, in a similar field of endeavor, Lyons discloses the receiving of a capture signal from a user device at a game machine.  The capture signal comprises a player account identifier associated with the player’s account.  The capture signal also comprises supplemental data that comprises a server internet address such as an IP address (Lyons 0056)
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify the combination of Milligan, Foerster and Casey in view of Lyons to provide a determine based upon data . 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The Applicant has amended the claims to define over the prior art of record as summarized in the Remarks dated 9/7/21 pages 9 - 11.  The above rejection addresses the newly amended claim limitations.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAW/Examiner, Art Unit 3715  

/KANG HU/Supervisory Patent Examiner, Art Unit 3715